DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon further consideration, and in view of Applicant’s amendment filed on 12/15/2020, the rejection of claims 3, 4, 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hampton et al. (US 20070021421, PTO-1449), in view of Dong et al (Chiral Drugs: Chemistry and Biological Action, First Edition. Edited by Guo-Qiang Lin, Qi-Dong You and Jie-Fei Cheng. Published 2011, pages 347-379, PTO-892 of record in the Parent) is herein withdrawn.
Hampton et al. (US 20070021421, PTO-1449), in view of Dong et al.  does not render obvious the instant method of preventing body weight loss, preventing loss of lean mass of an individual having amyotrophic lateral sclerosis (ALS) and in need of prevention of body weight loss, prevention of loss of lean mass, comprising administering a composition comprising oxprenolol or a pharmaceutically acceptable salt thereof, wherein the composition comprises an enantiomeric excess of at least about 50% of S-oxprenolol as in instant claims 3, 4. The rejection is herein withdrawn.
In light of the Applicant's amendment filed on 12/15/2020, claims 3, 4, 9-20 are allowed and renumbered to claims 1-14.
The instant invention as defined by claims 3, 4, 9-20 is allowable over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627